USDC IN/ND case 1:19-cv-00016-HAB-SLC document 17 filed 07/09/19 page 1 of 5


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

 INDIANA FARMERS MUTUAL                        )
 INSURANCE COMPANY as Subrogee                 )
 of Rob Jones and Michelle Jones,              )
                                               )
       Plaintiff,                              ) Case No. 1:19-cv-00016-HAB-SLC
                                               )
 vs.                                           )
                                               )
 GREE USA, INC.                                )
 MJC AMERICA, LTD. D/B/A SOLEUS                )
 INTERNATIONAL, INC.                           )
                                               )

       Defendants.

                            PLAINTIFF'S MOTION TO COMPEL
                          DEFENDANTS’ DISCOVERY RESPONSES

       Comes now Plaintiff, Indiana Farmers Mutual Insurance Company as subrogee of Rob

Jones and Michelle Jones, by counsel, pursuant to FRCP 37 and hereby moves this Court for an

Order to Compel Defendants, Gree U.S.A., Inc. and MJC America, Ltd d/b/a Soleus International,

Inc., to provide full and complete responses to Plaintiff's Interrogatories and Request for

Production of Documents, and in support thereof would state as follows:

       I.      DEFENDANTS’ FAILURE TO RESPOND TO DISCOVERY

       Plaintiff's Interrogatories and Requests for Production were served on Defendants’ counsel

on April 16, 2019. A copy of the transmittal Email, as well as the cover letter which was served via

certified mail and proof of delivery, are attached hereto as Exhibit “A@. Defendants’ responses to

Plaintiff's discovery requests were due on or about May 16, 2019. On May 8, 2019 counsel for
USDC IN/ND case 1:19-cv-00016-HAB-SLC document 17 filed 07/09/19 page 2 of 5


Defendants’ counsel requested a 30-day extension of time to respond to Plaintiff’s discovery

requests, and Plaintiff agreed, making Defendants’ discovery responses due on or about June 15,

2019.

        On June 25, 2019, Plaintiff’s counsel sent correspondence to Defendants’ counsel pursuant

to FRCP 37 concerning Defendants’ outstanding discovery responses. A copy said correspondence

is attached hereto as Exhibit “B@. To date, Plaintiff’s counsel has not received Defendants’

discovery responses and 83 days have elapsed since said discovery requests were served upon

Defendants. The information sought in Plaintiff's discovery requests is relevant to the issues

involved in this matter and complete responses are necessary to properly prosecute this matter.

        II.      DEFENDANTS’ HISTORY OF LITIGATION AND DISPUTES
                 INVOLVING DEFENDANTS’ DEHUMIDIFIERS

        Over 2,200,000 of Defendants’ dehumidifiers have had recalls issued on them as a result

of reports of damages as a result of fires caused by them. A copy of the recalls is attached as

Exhibit “C.” Defendants have already been involved in an extensive investigation by the United

States Consumer Product Safety Commission as well as a multitude of lawsuits related to its

dehumidifiers.

   A. THE RECALL OF 2.5 MILLION OF DEFENDANTS’ DEHUMIDIFIERS

        Gree U.S.A., Inc. sold and distributed over 2,200,0000 dehumidifiers to consumers

throughout the United States, including Indiana, from 2010 to 2013. In September 2013, the

United States Consumer Product Safety Commission (hereinafter "CPSC") announced the recall of

the 2,200,000 dehumidifiers sold and distributed by Gree U.S.A., Inc. under the following brand

names: Danby, De’Longhi, Fedders, Fellini, Frigidaire, Gree, Kenmore, Norpole, Premiere,

Seabreeze, SoleusAir, and SuperClima. In January 2014, the CPSC expanded the September 2013



                                                 2
USDC IN/ND case 1:19-cv-00016-HAB-SLC document 17 filed 07/09/19 page 3 of 5


recall to also include 300,000 GE brand dehumidifiers. The recalls continue to be updated and

expanded, with the most recent recall update on November 29, 2016. See Exhibit “C”.

   B. HUNDREDS OF FIRES AND MILLIONS IN DOLLARS OF PROPERTY
      DAMAGE CAUSED BY DEFECTS IN DEFENDANTS’ DEHUMIDIFIERS

       The CPSC documents over 2,000 incidents and 450 plus fires having been reported with a

result of an excess of $19 million dollars in property damages being caused by Defendants’

dehumidifiers catching fire. See Exhibit “C”.

   C. EXTENSIVE LITIGATION REGARDING DEFECTS IN DEFENDANTS’
      DEHUMIDIFIERS

       In 2013, Defendant Gree U.S.A., Inc. was sued by its business partner, Defendant MJC

America, in California federal court. MJC sought damages against Gree after Gree refused to

correct issues discovered with its dehumidifiers despite MJC's repeated reports of fire claims to

Gree. Ultimately, a jury verdict in the amount of $42.5 million dollars, which includes a punitive

damage award of $20 million dollars, was entered against Gree. A copy of the Judgment is

attached as Exhibit “D.”

       To date, a number of individual subrogation cases have been filed against Defendants

throughout the country related to damages caused by Defendants’ dehumidifiers catching fire. In

2016, four insurance companies filed a class action lawsuit against Gree in California due to

Defendants’ dehumidifiers catching fire and causing property damages. As of November 2017,

several other insurance carriers joined in the class action lawsuit.

       Defendants have been involved in a number of other lawsuits in Indiana with same or

similar allegations of property damage due to fire, and similar discovery requests have been

made in many of those cases. In several of the other lawsuits, Defendants have failed to




                                                  3
USDC IN/ND case 1:19-cv-00016-HAB-SLC document 17 filed 07/09/19 page 4 of 5


participate in discovery. Defendants should have all information requested in this matter readily

available.

                                          III.   CONCLUSION

       Defendants have failed to produce any responses to Plaintiff’s discovery, despite

Defendants’ long history of litigation and recalls regarding the same dehumidifier as the SoleusAir

dehumidifier that caught fire and caused damages to the Jones’ property.

       Plaintiff, therefore, requests that the Court issue an order compelling Defendants, Gree

U.S.A., Inc. and MJC America, Ltd d/b/a Soleus International, Inc., to provide full and complete

responses to Plaintiff's Interrogatories and Request for Production of Documents within fifteen

(15) days or suffer sanctions, including but not limited to, entry of judgment in favor of Plaintiff

and attorney's fees incurred by Plaintiff as a result of Defendants’ failure to cooperate with

discovery.

       WHEREFORE, Plaintiff prays the Court grant this Motion to Compel, and for all other

relief just and proper in the premises.

                                                 Respectfully submitted,

                                                 McNEELY STEPHENSON


                                                  /s/ Michelle A. Cobourn-Baurley
                                                 Michelle A. Cobourn-Baurley
                                                 Attorney No. 27063-49
                                                 Attorney for Plaintiff




                                                   4
USDC IN/ND case 1:19-cv-00016-HAB-SLC document 17 filed 07/09/19 page 5 of 5


                                CERTIFICATE OF SERVICE

        The undersigned, an attorney, hereby certifies that on July 9, 2019, the above and
foregoing was electronically filed with the Clerk of the Court using the CM/ECF system and that
a true and correct copy was served on all counsel of record by CM/ECF Electronic Notification.

       John J. Schwarz, II
       john@schwarzlawoffice.com


                                           /s/ Michelle A. Cobourn-Baurley
                                           Michelle A. Cobourn-Baurley
McNEELY STEPHENSON
2177 Intelliplex Drive, Suite 202
Shelbyville, IN 46176
Telephone: 317-825-5230
Facsimile: 317-825-5250




                                              5
